Citation Nr: 1714575	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-25 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to April 24, 2014 and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1955.  He is the recipient of a Purple Heart Medal and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  An April 2016 rating decision increased the rating to 50 percent, effective April 24, 2014.  Despite the higher rating established for PTSD, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran and his daughter testified before the undersigned at a Board hearing at the Phoenix RO.  A transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to increased rating for PTSD, prior to April 24, 2014, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Since April 24, 2014, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment.




CONCLUSION OF LAW

Since April 24, 2014 the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in October 2012.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The PTSD claim was subsequently readjudicated in the May 2016 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record pertinent to the claims; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for PTSD in November 2012 and April 2014.  The examinations were adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The Board finds that the duties to notify and assist have been met and that no further action is required prior to rendering a decision on the merits of the claim.

B. Increased Rating - PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was established in February 2008, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 2, 2007.  In October 2012, the Veteran filed his claim for an increased rating.  In April 2016, the RO increased the Veteran's disability rating to 50 percent, effective April 24, 2014, the date of his VA examination.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under §4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Veteran underwent a VA PTSD examination in April 2014.  The VA psychologist indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he spent his days doing "nothing, watching TV."  He said he had no friends, and that the only people to visit him were family members.  He reported not being able to cook.  He said he could handle his own finances, but that his daughter-in-law often had to help with bills.  The Veteran's son-in-law, who was present at the examination, stated that he took the Veteran to church every week, and visited him at home every day.  The Veteran said he could not drive.  

The Veteran reported struggling to sleep at night, continually tossing and turning, and experiencing nightmares about the war.  He also reported intrusive thoughts and the presence of "scary" shadows.   

The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  She further noted that the Veteran struggled at times during the examination with comprehension.  She observed somewhat muted and at times mumbled speech, and a guarded affect.  

At a November 2016 Board hearing, the Veteran's daughter testified that the Veteran had no social relationships, struggled with personal hygiene, had to be reminded to take his medications, was often incoherent and disoriented to time, had nightmares and flashbacks, and suffered from severe stress, anxiety, and depression.  She reported that he would sometimes be awake all night because of the "bad nightmares."  

With respect to his relationships with his own children, the Veteran noted that he had the tendency to "drive them away instead of getting them closer."  The Veteran's daughter noted he had "a lot of depression," which had become increasingly worse.

The evidence shows that the Veteran's overall PTSD picture from April 24, 2014 is contemplated by the 70 percent rating, granted herein.  Since that time, the Veteran has experienced disturbance of mood, depression affecting the ability to function independently, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining relationships, all of which are symptoms contemplated under the 70 percent rating criteria.  

Although the Veteran's PTSD more closely approximates the symptoms of 70 percent than 100 percent, as noted above those symptoms are exemplary and the Board must consider whether the Veteran had "total occupational and social impairment" from symptoms of "similar severity, frequency, and duration" as those for 100 percent.  Vazquez-Claudio, 713 F.3d at 117.  The evidence does not suggest that this is the case.  The symptoms the Veteran has experienced are not on par with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, or other 100 percent symptoms.  In sum, the symptoms that the Veteran experiences do not rise to total impairment.  For example, though it was noted at his April 2016 examination that he lacked friends, he has maintained relationships with his daughter, son, and daughter-in-law.  In addition, the examiner observed that the Veteran's thought production was intact, and that his judgment and insight appeared to be fair.  Taken together, the evidence does not indicate a total occupational and social impairment picture.  A 70 percent rating is therefore more appropriate.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, a 70 percent rating for PTSD, but no higher, is warranted for the period from April 24, 2014.


ORDER

Entitlement to a rating of 70 percent for PTSD, effective April 24, 2014 is granted.


REMAND

In this regard, the claims file contains reports of hospitalization from September 2012, February 2013, March 2013, and May 2013, but no associated records, which may be relevant to the Veteran's claim for a higher rating for PTSD.  As such, a remand to obtain the records associated with these hospitalizations is necessary.  

In addition, at his Board hearing, the Veteran referenced VA mental health treatment from 2013.  No such treatment records are associated with the claims file.  There should be an attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's records of treatment and hospitalization from the Tucson VA Medical Center for the period from 2012 and 2013.

2.  Ask the Veteran (and his fiduciary, if deemed appropriate) to authorize VA to obtain VA mental health treatment records from 2013, or any additional VA or private treatment records not already on file that he believes are pertinent to his appeal.

3. If the benefit sought on appeal is not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


